DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 3/23/2022 has been entered. Claims 1-4, 6-12, 15-16, and 19-23 remain pending in the application. 
Applicants amendments to the drawings have overcome the objections previously set forth in the Non-final Office Action mailed 11/23/2021.
Applicants amendments to the specification have overcome the objections previously set forth in the Non-final Office Action mailed 11/23/2021.
Applicants amendments to the claims have failed to overcome the objections previously set forth in the Non-final Office Action mailed 11/23/2021. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 11/23/2021.
Claim Objections
Claim 1 objected to because of the following informalities:   
Line 5 recites “the maximum dose”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the maximum dose” with “a maximum dose”. 
Line 6-10 recites “wherein the means for pre-setting each of the at least one withdrawn positions comprises: the barrel comprises a blocking projection and the piston comprises one or more cooperating projections which together define one or more maximum withdrawn positions of the piston”. As the means for pre-setting each of the at least one withdrawn positions is a blocking projection and one or more cooperating projections, Examiner suggests amending line 6-10 to recite “wherein the means for pre-setting each of the at least one withdrawn positions comprises: a blocking projection of the barrel and one or more cooperating projections of the piston which together define one or more maximum withdrawn positions of the piston” to put the claim in clearer form.
Claim 11 objected to because of the following informalities:   
Line 8 recites “the interior of the barrel interior”. It appears a typo has been made. Examiner suggests replacing “the interior of the barrel interior” with “the interior of the barrel”.
Line 4 recites “the pre-set maximum dose”. Examiner suggests replacing “the pre-set maximum dose” with “the maximum dose which is pre-set” to put the claim in clearer form.
Claim 19 objected to because of the following informalities:   
Line 1-2 recites “the cooperating projections”. Examiner suggests replacing “the cooperating projections” with “the one or more cooperating projections” in order to keep claim terminology consistent.
Line 7 recites “a blocking rib”. Examiner suggests replacing “a blocking rib” with “a blocking rib of the blocking ribs” for clarity purposes since the blocking rib of line 7 is one of the blocking ribs previously introduced. 
Claim 22 objected to because of the following informalities:   
Line 20 recites “the piston”. Line 20 should be amended to state “the cooperating plunger/piston” in order to keep claim terminology consistent. 
Line 25-26 recites “the maximum amount the cooperating plunger/piston can be withdrawn”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the maximum amount the cooperating plunger/piston can be withdrawn” with “a maximum amount the cooperating plunger/piston can be withdrawn”.
Line 28 recites “a maximum amount the cooperating plunger/piston can be withdrawn”. Examiner suggests replacing “a maximum amount the cooperating plunger/piston can be withdrawn” with “the maximum amount the cooperating plunger/piston can be withdrawn” as antecedent basis has already been provided. 
Line 26-27 recites “each the four blocking ribs”. This is grammatically incorrect. Examiner suggests replacing “each the four blocking ribs” with “each of the four blocking ribs”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 8,
Line 1-3 recites “the blocking projection of the barrel is irreversibly movable from the unblocking position to the blocking position”. Claim 8 depends on claim 1. Claim 1 requires that the blocking projection of the barrel is movable relative to the barrel. There is not support in the disclosure for a blocking projection that is movable relative to the barrel but is also irreversible movable from the unblocking position to the blocking position. The disclosure is completely silent as to the movement/details of the irreversibly movable blocking projection. The only mention of the irreversible movement is on page 3 which states “In other embodiments the blocking projection of the barrel is irreversibly movable from an unblocking position to a blocking position”. Additionally in the embodiment shown with the blocking projection movable relative to the barrel, the blocking projection of the barrel is reversibly movable from the unblocking position to the blocking position. Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 11,
Line 2-3 recites “blocking ribs located within the piston”. Based on the disclosure is appears the blocking ribs located within the piston are the same structure as the one or more cooperating projections of claim 1. Therefore it is unclear if Applicant is intending to claim these structures as separate structures or if the blocking ribs are the same structure as the one or more cooperating projections. For examination purposes Examiner construes the blocking ribs to be the same structure as the one or more cooperating projections. Examiner suggests replacing “by using blocking ribs” with “by using the one or more cooperating projections which are blocking ribs”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, 15-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over MacLean (U.S. PG publication 20090177156) further in view of Shapiro (U.S. patent no 4750373).
In regard to claim 1,
MacLean discloses a dosing syringe (figure 1A, item 100) comprising a barrel (figure 1A, item 110 and 112: wherein barrel 110 and barrel cap 112 form a barrel) and a piston (figure 1A, item 106 and 104), wherein the piston is slidably receivable in the barrel (paragraph [0030]) and can move within the barrel from a maximum inserted position (see position shown in figure 2C) to at least one withdrawn position (see position shown in figure 2E) to draw a dose of a product into the barrel (paragraph [0030] and paragraph [0034]-[0035]), and wherein the syringe comprises means for pre-setting each of the at least one withdrawn positions (figure 1A, item 132, 114, 120a and 120b, see also 3A-3D, item 120a, 120b, 120c, 120d; paragraph [0023] and paragraph [0026]: wherein the shaft 106 can have more or fewer sections than those shown and a radial rib 120 is within each section) whereby to define the maximum dose which can be drawn into the barrel (paragraph [0023], [0026] and [0035]; See figures 3A-3D);
wherein the means for pre-setting each of the at least one withdrawn positions comprises: 
the barrel comprises a blocking projection (item 132) and the piston comprises one or more cooperating projections (item 120a, 120b, 120c, 120d) which together define one or more maximum withdrawn positions of the piston (See figures 3A-3D; paragraph [0023] and [0026]), and wherein the blocking projection of the barrel is movable between an unblocking position (position where the blocking projection 132 does not block 120a-120d from being withdrawn) and a blocking position (position where blocking projection 132 does block 120a-120d from being withdrawn; Examiner notes the blocking projection can be reversibly moved into these positions by rotation of the piston as described in paragraph [0034]).
MacLean fails to disclose wherein the blocking projection of the barrel is movable relative to the barrel between an unblocking position and a blocking position.
Sahprio teaches wherein the blocking projection (item 32) of the barrel (item 12 and 13) is movable relative to the barrel between an unblocking position (see figure 5) and a blocking position (when item 32 is rotated relative to the barrel to block movement of the piston; column 6, line 41-55).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blocking projection of MacLean to include wherein the blocking projection of the barrel is movable relative to the barrel between an unblocking position and a blocking position, as taught by Sahprio, for the purpose of allowing the piston to move freely without requiring rotation of the piston (column 6, line 41-55 of Sahprio). Examiner notes by modifying MacLean in view of Sahprio an unblocking position and a blocking position could be achieved by movement of the blocking projection relative to the barrel or by rotation of the piston. 
Further, Sahprio teaches that a blocking projection movable relative to the barrel between an unblocking position and a blocking position without rotation of the plunger and a blocking projection 22 movable between an unblocking position (shown in figure 4) and a blocking position (shown in figure 3) by rotation of the plunger (column 6, line 3-8) could all be used to achieve the same result and thus a blocking projection movable relative to the barrel between an unblocking position and a blocking position without rotation of the plunger and a blocking projection movable between an unblocking position and a blocking position by rotation of the plunger were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a blocking projection movable relative to the barrel between an unblocking position and a blocking position without rotation of the plunger in place of a blocking position without rotation of the plunger and a blocking projection movable between an unblocking position and a blocking position by rotation of the plunger since it has been held that substituting parts of an invention involves only routine skill in the art. Examiner notes the blocking projection 132 of MacLean would be substituted with a blocking projection which has the same shape as blocking projection 132 of MacLean that is movable relative to the barrel due to being pivotally mounted by a bolt/screw.
In regard to claim 2,
MacLean in view of Sahprio teaches the syringe as claimed in claim 1, in which the syringe can be adjusted to provide a plurality of different maximum withdrawn positions (paragraph [0023] of MacLean and [0034]-[0035] of MacLean; See figure 3A-3D of MacLean).
In regard to claim 3,
MacLean in view of Sahprio teaches the syringe as claimed in claim 1, in which the barrel is generally cylindrical (see figure 1A and 1B of MacLean).
In regard to claim 4,
MacLean in view of Sahprio teaches the syringe as claimed in claim 1, in which adjusting between withdrawn positions is determined by relative rotational orientation between the barrel and the piston (paragraph [0034] of MacLean; see also analysis of claim 1 above).
In regard to claim 6,
MacLean in view of Sahprio teaches the syringe as claimed in claim 1, in which the one or more cooperating projections comprises a rib (item 120A-120D of MacLean wherein the projections are construed as ribs due to their shape/structure).
In regard to claim 7,
MacLean in view of Sahprio teaches the syringe as claimed in claim 1, in which the blocking projection of the barrel can be reversibly moved between the unblocking position to the blocking position (see analysis of claim 1 above and column 6, line 41-55 of Sahprio)
In regard to claim 8,
MacLean in view of Sahprio teaches the syringe as claimed in claim 1, in which the blocking projection of the barrel is irreversibly moveable from the blocking position to the blocking position (See analysis of claim 1 above; Examiner notes the blocking projection of the barrel is irreversibly moveable relative to itself i.e. does not flex/bend between the unblocking position and the blocking position; see also 112a rejection above)
In regard to claim 9,
[AltContent: textbox (Flat nose)][AltContent: arrow] 
    PNG
    media_image1.png
    135
    462
    media_image1.png
    Greyscale

MacLean in view of Sahprio teaches the syringe as claimed in claim 1, in which the barrel has a dosing end (see figure 1A, item 142 of MacLean wherein the cap 142 is construed as forming a dosing end of the barrel since it is used to influence the dosing size) with a flat nose (see figure 2b above of MacLean wherein the end of item 142 is flat).
In regard to claim 10,
MacLean in view of Sahprio teaches the syringe as claimed in claim 1, in which there are two, three, four or five different possible fixed doses (paragraph [0026] of MacLean; wherein at least two possible fixed doses are shown; see also 3A-3D of MacLean).
In regard to claim 11,
MacLean in view of Sahprio teaches the syringe as claimed in claim 1, in which the syringe allows the maximum dose to be pre-set by using blocking ribs (figure 1A, item 120A and 120B of MacLean and figure 3A-3D, item 120a, 120b, 120c, 120d of MacLean; paragraph [0023] of MacLean) located within the piston (see figure 1A of MacLean) which interact with a recess (opening of spring 147 and opening 140 which are aligned of MacLean; Examiner notes item 132 of MacLean defines an edge of the recess) on an upper end of the barrel (see figure 2E of MacLean; paragraph [0023] of MacLean; Examiner notes the blocking ribs interact with detent 132 of MacLean which bounds a portion of the recess), the location of the blocking ribs correlates to the pre-set maximum dose (paragraph [0023], [0026], [0034] of MacLean), the recess on the barrel is a deformable recess and can be pressed into an interior of the barrel (see recess defined by spring 147 and opening 140 as shown in figure 2C of MacLean vs. as shown in figure 2E of MacLean; Examiner notes the recess is deformable by way of the opening in the spring being compressed/deformed when pressed into the barrel interior), the piston is divided into multiple compartments by longitudinal ribs (figure 1A, item 116A and 116b of MacLean, see also figure 3A-3D of MacLean, item 116A-116d and paragraph [0026] of MacLean), within each of the compartments at least one blocking rib is present (paragraph [0026] of MacLean, see figure 3A-3D of MacLean), the blocking ribs indicate how far the piston can move upwards (paragraph [0026] of MacLean), the deformable recess once pressed into the interior of the barrel interior will, depending on an orientation of the piston, control the maximum dose (paragraph [0034]-[0035] of MacLean).
In regard to claim 12,
MacLean discloses a dosing syringe (figure 1A, item 100) for delivering a required dose of a pharmaceutical syrup product (paragraph [0002]; [0018]), the syringe having a plurality of different pre-settable doses (paragraph [0018], [0023], [0026], [0034]; see figure 3A-3D), the plurality of pre-settable doses being determined by an extent to which a piston (figure 1A, item 106 and 104) can be withdrawn from a barrel (figure 1A, item 110 and 112: wherein barrel 110 and barrel cap 112 form a barrel; paragraph [0023], [0026] and [0035]), a maximally withdrawn end position of the piston (see figure 2E) being determined by relative rotational orientation between the piston and the barrel  (paragraph [0034]), wherein the barrel includes a blocking projection (item 132) and the piston includes one or more cooperating projections (item 120a, 120b, 120c, 120d) which together define one or more maximum withdrawn positions of the piston (See figures 3A-3D; paragraph [0023] and [0026]).
MacLean fails to disclose wherein the blocking projection of the barrel is movable relative to the barrel between an unblocking position and a blocking position.
Sahprio teaches wherein the blocking projection (item 32) of the barrel (item 12 and 13) is movable relative to the barrel between an unblocking position (see figure 5) and a blocking position (when item 32 is rotated relative to the barrel to block movement of the piston; column 6, line 41-55).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blocking projection of MacLean to include wherein the blocking projection of the barrel is movable relative to the barrel between an unblocking position and a blocking position, as taught by Sahprio, for the purpose of allowing the piston to move freely without requiring rotation of the piston (column 6, line 41-55 of Sahprio). Examiner notes by modifying MacLean in view of Sahprio an unblocking position and a blocking position could be achieved by movement of the blocking projection relative to the barrel or by rotation of the piston. 
Further, Sahprio teaches that a blocking projection movable relative to the barrel between an unblocking position and a blocking position without rotation of the plunger and a blocking projection 22 movable between an unblocking position (shown in figure 4) and a blocking position (shown in figure 3) by rotation of the plunger (column 6, line 3-8) could all be used to achieve the same result and thus a blocking projection movable relative to the barrel between an unblocking position and a blocking position without rotation of the plunger and a blocking projection movable between an unblocking position and a blocking position by rotation of the plunger were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a blocking projection movable relative to the barrel between an unblocking position and a blocking position without rotation of the plunger in place of a blocking position without rotation of the plunger and a blocking projection movable between an unblocking position and a blocking position by rotation of the plunger since it has been held that substituting parts of an invention involves only routine skill in the art. Examiner notes the blocking projection 132 of MacLean would be substituted with a blocking projection which has the same shape as blocking projection 132 of MacLean that is movable relative to the barrel due to being pivotally mounted by a bolt/screw.
In regard to claim 15,
MacLean in view of Sahprio teaches the dosing syringe as claimed in claim 1, in which increments between different doses are in a range of 1 ml to 5ml (See figure 3A-3D of MacLean: wherein 1 tsp and 1.5 tsp are capable of being delivered i.e. the increments between different doses falls within the claimed range of 1 ml to 5 ml).
In regard to claim 16,
MacLean in view of Sahprio teaches the syringe as claimed in claim 1, in which the maximum dose is one or more selected from approximately 2.5ml, 5ml, 7.5ml and 10ml (paragraph [0023] of MacLean, see figure 3C: wherein ½ tsp, 1 tsp, 1.5 tsp and 2 tsp can be delivered which is approximately 2.5ml, 5ml, 7.5ml and 10ml).
MacLean in view of Sahprio fails to disclose the maximum dose is one or more selected from 2.5ml, 5ml, 7.5ml and 10ml.
MacLean teaches that the maximum dose is dependent on the predetermined distance the blocking rib is located along the piston (see paragraph [0026]) and that modifications can be made (paragraph [0051]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MacLean in view of Sahprio to include the maximum dose is one or more selected from 2.5ml, 5ml, 7.5ml and 10ml, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
In regard to claim 19,

[AltContent: textbox (Reference point)][AltContent: arrow]
    PNG
    media_image2.png
    224
    620
    media_image2.png
    Greyscale

MacLean in view of Sahprio teaches the dosing syringe according to claim 2, in which the cooperating projections are blocking ribs (see item 120a-120d of MacLean where do the shape/structure/ function the protrusions are construed as blocking ribs), wherein a location of the blocking ribs correlates to an amount to be dosed (paragraph [0023], [0026], [0034] of MacLean), a lowest blocking rib (figure 3D, item 120D of MacLean; Examiner notes rib 120D is the lowest relative to the other ribs when viewed from the reference point illustrated above) allows a lowest amount to be withdrawn out of a bottle (.5 tsp as shown in figure 3D of MacLean) before the lowest blocking rib at the piston will be blocked by an upper end of the barrel (paragraph [0026] and [0023] of MacLean), a recess (opening of spring 147 and opening 140 which are aligned of MacLean; Examiner notes item 132 of MacLean defines an edge of the recess) at the upper end of the barrel (see figure 2E of MacLean; paragraph [0023] of MacLean; Examiner notes the blocking ribs interact with detent 132 of MacLean which bounds a portion of the recess) is deformable (see recess defined by spring 147 and opening 140 as shown in figure 2C vs. as shown in figure 2E of MacLean; Examiner notes the recess is deformable by way of the opening in the spring being compressed/deformed when pressed into the barrel interior) and is configurable to be pressed into an interior of the barrel (see position shown in figure 2C of MacLean), the piston is divided into three compartments by longitudinal ribs (figure 1A, item 116A and 116b of MacLean, see also figure 3A-3D of MacLean, item 116A-116d and paragraph [0026] of MacLean; paragraph [0026] of MacLean; Examiner notes since the piston has four compartments it satisfies the claim limitation as the claim is an open ended claim by use of the term comprising. As such the piston contains three compartments and an additional compartment as discussed in paragraph [0026]. Examiner notes as disclosed in paragraph [0026] “The shaft 106 can have more or fewer sections than those shown”), within each of these compartments a blocking rib is present (paragraph [0026] of MacLean), wherein each blocking rib indicates how far the piston can move upwards (paragraph [0026] of MacLean), the deformable recess once pressed into the interior of the barrel will, depending on an orientation of the piston, allow to dose the lowest amount determined by the lowest blocking rib (paragraph [0034]-[0035] of MacLean), a middle amount (1 tsp as shown in figure 3C of MacLean) determined by a middle blocking rib (item 120c of MacLean) or a highest amount (2 tsp as shown in figure 3A of MacLean) determined by a highest blocking rib (figure 120a of MacLean; Examiner notes rib 120a is the lowest relative to the other ribs when viewed from the reference point illustrated above).
In regard to claim 20,
MacLean in view of Sahprio teaches the dosing syringe according to claim 19, in which the deformable recess is reversible so that another dosage amount can be pre-set (paragraph [0023] of MacLean: Thus, once a dosage is set, that dosage is maintained until the user sets the syringe 100 for another dosage; paragraph [0034]).
In regard to claim 21,
MacLean in view of Sahprio teaches the dosing syringe according to claim 19, in which the lowest amount is approximately 2.5ml (Examiner notes ½ tsp is approximately 2.5 ml; Examiner notes the term approximately is construed to encompass +/- 3 ml), the middle amount is approximately 5ml (Examiner notes 1 tsp is approximately 5 ml; Examiner notes the term approximately is construed to encompass +/- 3 ml) and the highest amount is approximately 7ml (Examiner notes 2 tsp is approximately 7 ml; Examiner notes the term approximately is construed to encompass +/- 3 ml).
Allowable Subject Matter
Claims 22-23 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
In regard to claim 22,
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations a dispensing syringe as claimed in claim 22 comprising the deformable region comprises a pair of arcuate flaps which are joined together and can be moved radially inwards from a non-blocking position to a blocking position in which the pair of arcuate flaps extend into a lumen of the barrel and the blocking rib within a particular one of the four quadrants of the stem in line with the flaps cannot pass over the flaps, in turn this thereby sets the maximum amount the cooperating plunger/piston can be withdrawn from the barrel in use.
Kleyhan (U.S. PG publication 20080132852) teaches a deformable region that comprises a pair of arcuate flaps item 48’ and 48. However the arcuate flaps do not prevent the blocking rib from passing over the flaps. Accordingly claim 22 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Dependent claim 23 would be allowable by virtue of being dependent upon allowable independent claim 22.
Response to Arguments
Applicant’s arguments with respect to “the blocking projection of the barrel is movable relative to the barrel” in claims 1-4, 6-12, 15-16 and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues in regard to claims 1-4, 6-12, 15-16 and 19-21 that MacLean does not disclose the barrel comprising a blocking projection and the piston comprises one or more cooperating projections which together define one or more maximum withdrawn positions of the piston. As noted by Applicant a radial rib can contact the detent 132 of the barrel to prevent further movement of the plunger. It is unclear why Applicant believes that MacLean does not disclose the barrel comprising a blocking projection and the piston comprises one or more cooperating projections which together define one or more maximum withdrawn positions of the piston. Since item 132 blocks further movement of the piston, one or more maximum withdrawn positions of the piston are defined. See detailed rejection above. 
Applicant’s arguments, see page 10-11, filed 3/23/2022, with respect to claims 22-23 have been fully considered and are persuasive.  The rejection of claims 22-23 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783